Citation Nr: 0814695	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-06 634 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
arthritis.  

2.  Entitlement to service connection for cervical spine 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1994.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in July 2007.  This matter was 
originally on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  

In November 2006, the veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

In July 2007, the Board denied entitlement to an evaluation 
higher than 10 percent for degenerative arthritis of the left 
knee and denied entitlement to service connection for 
thoracic spine arthritis.  The Board also remanded the issues 
on appeal for further development.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran currently suffers from a lumbar spine 
disorder due to his period of active military service or that 
arthritis of the lumbar spine manifested to a compensable 
degree within one year of discharge.  

3.  The competent medical evidence does not show that the 
veteran currently suffers from a cervical spine disorder due 
to his military service or that arthritis of the cervical 
spine manifested to a compensable degree within one year of 
discharge.  


CONCLUSIONS OF LAW

1.  Lumbar spine arthritis was not incurred in or aggravated 
by active military service nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  Cervical spine arthritis was not incurred in or 
aggravated by active military service nor may it be presumed 
to have incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in August 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection, described the types of 
information and evidence that would support the claims, and 
specifically asked the veteran to provide any evidence in his 
possession that pertained to his claims.  The RO explained to 
the veteran that he may lose money if he took more than one 
year to submit the requested information and evidence and his 
claim was granted because VA would not be able to pay him 
back to the date he filed his claims.  Additionally, the RO 
notified the veteran of the evidence already received, the 
evidence VA was responsible for obtaining, and the evidence 
VA would make reasonable efforts to obtain in support of his 
claims.  The RO further advised the veteran of what the 
evidence must show to establish entitlement to an increased 
evaluation for a service-connected disability.  Moreover, the 
RO sent a follow-up VCAA notice letter in August 2007 that 
addressed the elements of degree of disability and effective 
date and provided him with additional opportunity to submit 
evidence in support of his claims.       

Moreover, the Board notes that the RO provided the veteran 
with a copy of the February 2005 rating decision, the 
December 2005 Statement of the Case (SOC), and the October 
2007 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA medical examination in September 2007.  The 
veteran's service medical records and VA treatment records 
from December 1995 to September 2007 are also of record.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its July 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.  


III.	Analysis 

The veteran contends that he currently suffers from cervical 
and lumbar spine arthritis due to active military service.  

The medical evidence clearly shows that the veteran was 
treated for upper and low back problems in service.  Indeed, 
the veteran's service medical records contain multiple 
references to low back pain from March 1984 to March 1989 and 
show treatment for trapezius spasm in January 1993, as stated 
in the July 2007 Board Remand.  

Nevertheless, the medical evidence does not show that the 
veteran currently suffers from arthritis of the lumbar or 
cervical spine related to active service or that arthritis of 
the lumbar or cervical spine manifested to a compensable 
degree within one year of discharge, as will be explained 
below.  

In regard to the veteran's claimed lumbar spine disorder, the 
Board observes that an April 2004 VA treatment record notes 
that the veteran underwent x-ray of his lumbar spine in 
February of 2004 and the x-ray report showed that the veteran 
had early signs of degenerative joint disease with joint 
space narrowing and spur formation at L4-5, L5 and S1.  
However, the September 2007 VA medical examiner wrote a 
diagnosis of "normal lumbar spine, no disability" and 
commented that the in-service events involving the veteran's 
lumbar spine were acute muscular strains that resolved and no 
longer exist.  As the September 2007 VA medical examiner 
based his diagnosis and conclusion on review of the claims 
folder to include earlier VA treatment records as well as 
examination of the veteran, the Board affords his diagnosis 
and opinion more probative weight than earlier medical 
evidence.  As the most probative medical evidence does not 
show that the veteran currently has a lumbar spine disorder 
to include arthritis of the lumbar spine, the Board finds 
that the preponderance of the evidence weighs against the 
claim and service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

On the other hand, the medical evidence indicates that the 
veteran is currently diagnosed with a cervical spine 
disorder.  Although the September 2007 VA medical examiner 
did not specifically identify a current diagnosis for the 
veteran's cervical spine disorder, he did reference the 
veteran's "current condition of the cervical spine" and the 
"changes" shown on the x-ray taken in conjunction with the 
VA examination.  The Board also observes that the impression 
noted on the September 2007 radiological examination report 
was "minimal narrowing of C4-5 interspace" with an 
otherwise normal cervical spine.  Furthermore, earlier 
medical evidence includes findings of degenerative joint 
disease of the cervical spine and such evidence was reviewed 
by the September 2007 VA medical examiner.  Thus, it appears 
that the September 2007 VA medical examiner concluded that 
the veteran has a current cervical spine disorder based on 
review of the claims folder and examination of the veteran.  

Nevertheless, the competent medical evidence does not link 
the veteran's cervical spine disorder to active military 
service.  Indeed, the September 2007 VA medical examiner 
concluded that the veteran had no cervical spine disability 
secondary to service based on review of the claims folder and 
examination of the veteran.  The examiner reasoned that the 
condition of the veteran's cervical spine reflected the 
normal aging process and the cervical spine condition noted 
in service was acute and transitory and resolved.  He added 
that the condition in service that resolved was not related 
to the current condition of the cervical spine.  As there is 
no competent medical opinion to the contrary of record, the 
Board finds it dispositive on the question of whether the 
veteran's current cervical spine disorder is related to 
active military service.  The Board further notes that the 
first diagnosis of cervical spine arthritis in the record is 
not shown until many years after discharge from service.  
Thus, arthritis of the cervical spine is not shown to have 
manifested to a compensable level within one year of 
discharge.        

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the claim and 
service connection for cervical spine arthritis is not 
warranted on either a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).   


In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lumbar spine arthritis 
is denied.  

Entitlement to service connection for cervical spine 
arthritis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


